UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12962 CAMBRIDGE HOLDINGS, LTD. (Exact name of registrant asspecified in its charter) Colorado 84-0826695 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 S. University Blvd., #14 Denver, Colorado 80209 (Address of principal executive offices) (Zip Code) (303) 722-4008 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s $.025 par value common stock outstanding as of May 13, 2010 was 3,509,877. CAMBRIDGE HOLDINGS, LTD. HOLDINGS, LTD. Page PART 1— Financial Information Item 1. Financial Statements Balance Sheet as of March 31, 2010 (unaudited) and June 30, 2009 3 Statements of Operationsand Comprehensive Income (Loss) For the Three and Nine Month Periods Ended March 31, 2010 and 2009 (unaudited) 4 Statements of Cash Flows For the Nine Month Periods Ended March 31, 2010 and 2009 (unaudited) 5 Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - Other Information Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 1 Part I.Financial Information CAMBRIDGE HOLDINGS, LTD. BALANCE SHEET March 31, 2010 June 30, (Unaudited) 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 22,930 $ 60,109 Investment securities 32,581 783,836 Prepaid and other assets 4,595 17,216 Total current assets 60,106 861,161 PROPERTY AND EQUIPMENT, net - 4,280 $ 60,106 $ 865,441 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 2,717 $ 1,808 Deferred income tax liability 4,500 215,000 Total current liabilities 7,217 216,808 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common Stock - $.025 par value, 15,000,000 Shares Authorized:3,509,877 shares issued and outstanding 87,747 87,747 Additional paid-in capital 1,390,752 1,803,232 Accumulated (deficit) (1,425,610 ) (1,242,346 ) Total stockholders’ equity 52,889 648,633 $ 60,106 $ 865,441 SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 2 CAMBRIDGE HOLDINGS, LTD. STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Ninemonths ended March 31, March 31, 2010 2009 2010 2009 Revenues: Net unrealized gains (losses) oninvestment securities $ 7,597 $ (1,323,644 ) $ (38,711 ) $ (1,389,660 ) Net realized gains (losses) on investment securities - - (243,478 ) - Interest and dividend income - 26 2 523 Total revenues 7,597 (1,323,618 ) (282,187 ) (1,389,137 ) Expenses: Operating, general and administrative 22,836 22,681 141,293 172,640 Income (loss) before income taxes (15,239 ) (1,346,299 ) (423,480 ) (1,561,777 ) Income tax (benefit) expense (Note 4) (1,500 ) (570,216 ) (240,216 ) (577,000 ) Net income (loss) $ (13,739 ) $ (776,083 ) $ (183,264 ) $ (984,777 ) Basic and diluted income (loss) per common share: $ Nil $ (.22 ) $ (.05 ) $ (.28 ) Weighted average number of common shares outstanding 3,509,877 3,509,877 3,509,877 3,509,877 SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 3 CAMBRIDGE HOLDINGS, LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended March31, 2010 2009 CASH FLOWS FROM (TO) OPERATING ACTIVITIES: Net (loss) $ (183,264 ) $ (984,777 ) Adjustments to reconcile net income (loss) to cash provided (used) by operatingactivities: Depreciation and amortization 1,152 2,232 Stock-based compensation - 96,100 Noncash charges 56,616 - Deferred income taxes (210,500 ) (556,000 ) Unrealized (gains) losses on trading investment securities 38,711 1,389,660 Realized (gains) losses on trading investment securities 243,478 - Realized Losses on Fixed Asset Disposal 3,098 - Changes in: Other assets 12,621 59,789 Accrued expenses and other 909 193 Cash flows (used) by operating activities (37,179 ) 7,197 CASH FLOWS FROM (TO) INVESTING ACTIVITIES: Cash flows (used) by investing activities - - CASH FLOWS FROM (TO) FINANCING ACTIVITIES: Cash flows (used) by financing activities - - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (37,179 ) 7,197 CASH AND CASH EQUIVALENTS, beginning of period 60,109 77,605 CASH AND CASH EQUIVALENTS, end of period $ 22,930 $ 84,802 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - Cash paid during the period for income taxes $ - $ - Noncash financing – dividend distribution $ (412,480 ) $ - SEE ACCOMPANYING NOTES TO UNAUDITED FINANCIAL STATEMENTS 4 Cambridge Holdings, Ltd. Notes to Unaudited Financial Statements INTERIM FINANCIAL STATEMENTS The accompanying financial statements of Cambridge Holdings, Ltd. (the “Company,” “we,” “us,” or “our”) have been prepared in accordance with the instructions to quarterly reports on Form 10-Q. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in financial position at March 31, 2010, and for all periods presented, have been made. Certain information and footnote data necessary for a fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America have been condensed or omitted. It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) for the year ended June 30, 2009. The results of operations for the period ended March 31, 2010 are not necessarily an indication of operating results for the full year. Loss per share Loss per share of common stock is computed based on the weighted average number of common shares outstanding during the period. Stock options and warrants are not considered in the calculation, as the impact of the potential common shares (totaling 250,000 shares at March 31, 2010 and March 31, 2009) would be to decrease loss per share. Therefore, diluted loss per share is equivalent to basic loss per share. Note 1 – Investment Securities The Company accounts for investment securities under the provisions of Financial Accounting Standards Board Accounting Standards Codification ("ASC") 820 (formerly – Statement of Financial Accounting Standard ("SFAS") No. 157), “Fair Value Measurements” ("ASC 820"). ASC 820 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. Under accounting principles generally accepted in the United States of America ("GAAP"), fair value of such securities is determined based upon a hierarchy that prioritizes the inputs to valuation techniques used to measure fair values into three broad levels. Inputs generally are summarized as: (i) Level I are available quoted prices in active markets, (ii) Level II are other than available quoted market prices that are observable for the investment and (iii) Level III are unobservable inputs for the investment. The Company has valued its investment assets using quoted prices in active markets for identical assets (Level 1).There were no purchases or sales during the period and unrealized gains and losses are as reported in the statement of operations for the period. In December 2009, the Company completed a dividend distribution to its shareholders consisting of 245,524 shares of AspenBio Pharma, Inc., (“AspenBio”) common stock which had been held as an investment. The transaction for financial reporting purposes was recorded by the Company as a return of capital at the AspenBio shares’ then estimated fair value of $412,480.Additionally, 13,700 shares of AspenBio common stock valued at $23,016 were transferred to pay administrative costs incurred for processing the distribution and 20,000 shares of AspenBio common stock valued at $33,600 for financial reporting purposes was transferred to an officer as a bonus. At March 31, 2010, the Company's market value of trading securities consisted primarily of securities with a fair market value of approximately $32,600 and a cost of approximately $20,700. Included were 14,263 common shares of AspenBio, at a cost of approximately $11,500 and a fair market value of approximately $32,500. Also included were 3,004 common shares (“PBAL”) and 5,000 common stock purchase warrants ("PBALW") of PepperBall Technologies, Inc. ("PepperBall") at a cost of $9,200 and a fair market value of $61. 5 At June 30, 2009, the Company's market value of trading securities consisted primarily of securities with a fair market value of approximately $783,800 and a cost of approximately $246,300. Included were 293,487 common shares of AspenBio, at a cost of approximately $237,100 and a fair market value of approximately $783,600. Also included were 3,004 PBAL shares and 5,000 PBALW warrants of PepperBall at a cost of $9,200 and a fair market value of $200. Note 2 – Property and Equipment In accordance with the Company’s plan of liquidation, all fixed assets were reviewed.It was determined that the furnishings and equipment had no future value and they were written off as of December 31, 2009. Property and equipment consisted of the following: March31, 2010 (Unaudited) June 30, 2009 Furniture and fixtures $ - $ 10,027 Office equipment - 3,519 Less accumulated depreciation (- ) (9,266 ) $ - $ 4,280 Note 3 – Stockholders’ Equity and Stock Options During December 2009, the Company completed a dividend distribution to its shareholders.The distribution consisted of 245,524 shares of AspenBio common stock which had been held as an investment.The distribution was made on the basis of .07 shares of AspenBio common stock for each share of the Company’s common stock as of the November 30, 2009 record date. As of the date the distribution was authorized, the fair market value for financial reporting purposes of this distribution was estimated to be $412,480 and the dividend was accrued.The Company determined that this distribution was a return of capital and therefore it has been recorded as a reduction of additional paid-in capital. During the nine months ended March 31, 2009, options to purchase a total of 250,000 shares of the Company’s common stock under the Company's 2001 Stock Option Plan (the “Plan”) were issued to the Company’s directors. The options were vested upon their grant, and options to purchase 150,000 shares of common stock are exercisable at $0.42 and expire in ten years.Options to purchase 100,000 shares of common stock are exercisable at $0.462 and expire in five years. These options to purchase 250,000 shares of common stock had a weighted average fair value at the grant date of $0.38 per option exercisable at an average of $0.44 per share. The Company currently provides stock-based compensation to employees, directors and consultants, under the Plan that has been approved by the Company’s shareholders, providing for up to 650,000 common shares to be reserved for issuance under the Plan. Stock options granted under the Plan generally vest over periods of up to three years from the date of grant, as specified in the Plan or by the compensation committee of the Company’s board of directors, and are exercisable for a period of up to ten years from the date of grant. The Company recognized stock-based compensation during the period ended March 31, 2009 totaling $96,100. 6 The Company accounts for stock-based compensation under ASC 718 (formerly -SFAS No. 123 (revised 2004)), “Share-Based Payment” ("ASC 718"), using the modified prospective method. ASC 718 requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award. ASC 718 also requires the stock option compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (generally the vesting period). The Company estimated the fair value of each stock option at the grant date by using the Black-Scholes option pricing model with the following weighted average assumptions used for the grants in the nine months ended March 31, 2010.Expected life; 5-10 years, Volatility, 126.3%, Risk-free interest rate, 2.91% to 3.66%, Dividend yield, 0%, and estimated forfeitures 0%. The expected life of stock options represents the period of time that the stock options granted are expected to be outstanding based on historical exercise trends. The expected volatility is based on the historical price volatility of the Company’s common stock over the past six years, based upon management’s assessment of the appropriate life to determine volatility. The risk-free interest rate represents the U.S. treasury bill rate for the expected life of the related stock options. The dividend yield represents the Company’s anticipated cash dividend over the expected life of the stock options.
